     Case 2:21-cv-00478-KJD-NJK Document 3 Filed 03/26/21 Page 1 of 3



1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     GRANDY SANDERS,                                             Case No. 2:21-cv-00478-KJD-NJK
6                                                Plaintiff                       ORDER
7            v.
8     CLARK COUNTY DETENTION CENTER,
      et al.,
9
                                             Defendants
10
11   I.     DISCUSSION
12          On March 24, 2021 Plaintiff, an inmate in the custody of the Clark County Detention
13   Center (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1.
14   Plaintiff has neither paid the full $402 filing fee for this matter nor filed an application to proceed
15   in forma pauperis.
16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
17   action in this Court may apply to proceed in forma pauperis in order to file the civil action without
18   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
19   all three of the following documents to the Court:
20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
23          (i.e. page 4 of this Court’s approved form), and
24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
25          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff
26          must still submit an inmate account statement for the dates he has been present at the
27          facility.
28          The Court will grant Plaintiff a one-time opportunity to file a fully complete application
     Case 2:21-cv-00478-KJD-NJK Document 3 Filed 03/26/21 Page 2 of 3



1    to proceed in forma pauperis containing all three of the required documents, or in the alternative,
2    pay the full $402 filing fee for this action on or before May 25, 2021. Absent unusual
3    circumstances, the Court will not grant any further extensions of time.
4           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with
5    all three required documents or pay the full $402 filing fee on or before May 25, 2021, this case
6    will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
7    Plaintiff is either able to acquire all three of the documents needed to file a fully complete
8    application to proceed in forma pauperis or pays the full $402 filing fee.
9           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
10   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
11   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
12   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
13   May 25, 2021 to proceed with this case.
14          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
15   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
16   in forma pauperis with all three documents or pays the full $402 filing fee.
17   II.    CONCLUSION
18          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff
19   the approved form application to proceed in forma pauperis by an inmate, as well as the document
20   entitled information and instructions for filing an in forma pauperis application.
21          IT IS FURTHER ORDERED that on or before May 25, 2021, Plaintiff will either pay the
22   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative
23   fee) or file with the Court:
24          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
25          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
26          3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
28          (i.e. page 4 of this Court’s approved form), and



                                                     -2-
     Case 2:21-cv-00478-KJD-NJK Document 3 Filed 03/26/21 Page 3 of 3



1            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
2            six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff
3            must still submit an inmate account statement for the dates he has been present at the
4            facility.
5            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
6    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
7    on or before May 25, 2021, this case will be subject to dismissal without prejudice for Plaintiff to
8    refile the case with the Court, under a new case number, when Plaintiff has all three documents
9    needed to file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
10           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
11   No. 1-1, but will not file it at this time.
12           DATED: March 26, 2021.
13
14                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
